DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 4/23/2021.
Claims 1-3 and 5-21 are pending. Claim 4 is cancelled. Claims 5 and 8-20 are withdrawn. Claim 21 is new. Claim 1 is currently amended. Claim 1 is independent.
Response to Arguments
Applicants' arguments and amendments, filed 4/23/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Ando as noted below in the rejection of independent claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US 2018/0076334 A1, hereinafter “Ando”)
Regarding independent claim 1, Figure 10 of Ando discloses a semiconductor device, comprising: 
a semiconductor substrate 10 (“substrate... semiconductor material”- ¶0030) having at least one semiconductor fin 14 (“semiconductor material portion 14... semiconductor fin”- ¶0038) thereon; 
a gate structure 22P/24P/26P (collectively 22P, 24P and 26P which form a “functional gate structure”- ¶0051) disposed across the at least one semiconductor fin 14; 
a capacitor structure 30P/32L/42 (collectively 30P, 32L and 42 which form “a ferroelectric capacitor”- ¶0062) disposed on the gate structure 22P/24P/26P, comprising: 
a ferroelectric layer 32L (“ferroelectric material liner”- ¶0062); and 
a first metal layer 42 (“top electrode structure”, which can formed of the same conductive material as elements 30P and 26P which includes metals- ¶¶0050, 0053, 0061) disposed on the ferroelectric layer 32L; 
a pair of spacers 20 (“gate spacers”- ¶0029), wherein the gate structure 22P/24P/26P and the capacitor structure 30P/32L/42 are located between the pair of spacers 20; 
a conductive contact 46 (“contact structure”- ¶0063), wherein the capacitor structure 30P/32L/42 is sandwiched between the conductive contact 46 and the gate 
Regarding claim 2, Figure 10 of Ando discloses wherein the ferroelectric layer 32L surrounds sidewalls of the first metal layer 42.
Regarding claim 3, Figure 10 of Ando discloses wherein the capacitor structure 30P/32L/42 further comprises a second metal layer 30P (“bottom electrode structure”, which can formed of the same conductive material as element 26P which includes metals- ¶¶0050, 0053) sandwiched between the gate structure 22P/24P/26P and the ferroelectric layer 32L.
Regarding claim 6, Figure 10 of Ando discloses the semiconductor device further comprising a hard mask layer 38A, 38B/44 (collectively 38A, 38B “dielectric spacer” and 44 “dielectric”- ¶¶0039, 0041, 0059, 0064) surrounding the capacitor structure 30P/32L/42 and the conductive contact 46, wherein the hard mask layer 38A, 38B/44 is sandwiched between the pair of spacers 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Ando.
Regarding claim 7, Ando does not expressly disclose wherein a ratio of an effective area of capacitance of the capacitor structure to a contact area between the gate structure and the at least one semiconductor fin ranges between 0.22 and 1.
However, the ordinary artisan would have recognized the effective area of capacitance of the capacitor structure to a contact area between the gate structure and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of record including Ando, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the conductive contact 46 extends beyond a top surface of the hard mask layer”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAY C CHANG/Primary Examiner, Art Unit 2895